PER CURIAM.
Inverrary Gardens Condominium I Association (Inverrary), appeals an amended Partial Summary Judgment entered in favor of Nancy Spender (Spender), on count I of her complaint which deals with a breach of an employment contract. The trial court found that there was no material issue of fact in dispute and ordered Inverrary to pay $95,011.44 to Spender. We reverse.
Spender argued and the trial court concluded that the undisputed facts were that the termination of Spender’s employment with Inverrary was involuntary and therefore, according to the employment agreement, the termination was “other than voluntary,” which entitled her to a full compensation package as severance compensation for the time remaining under the employment contract. Affidavits filed in opposition to the motion for summary judgment clearly show disputed issues of fact as to whether Spender’s termination was voluntary.
A party moving for summary judgment must establish the non-existence of any genuine issue of material fact as well as entitlement to judgment as a matter of law. See Wills v. Sears, Roebuck & Co., 351 So.2d 29 (Fla.1977). We reverse the Partial Summary Judgment as to count I and remand for further proceedings.

Reversed and Remanded.

GUNTHER, POLEN and HAZOURI, JJ., concur.